Citation Nr: 1536846	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-43 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Crohn's disease with gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In the January 2010 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  During the pendency of the claim, in a February 2015 rating decision, the RO granted the Veteran service connection for tinnitus.  As a full grant of the benefit requested, the Board finds no further discussion necessary. 

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  Significant evidence has been added to the file since the RO last considered these claims, but the majority of it is not relevant.  At the hearing, the Veteran waived RO consideration of the evidence that is relevant, so the Board can proceed.

A claim for total disability rating based on individual unemployability (TDIU) may be implied in an increased rating claim if reasonably implied by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has filed a separate claim for TDIU as due to PTSD, which was denied in a July 2015 rating decision.  In the present appeal, the Veteran does not assert unemployability due to his Crohn's disease with GERD, as evidenced by the Veteran's hearing testimony.  He testified that symptoms related to Crohn's or GERD had improved, and that these conditions did not approximate a disability warranting a finding of unemployability.  Accordingly, the Board finds an implied TDIU claim is not of record.

FINDINGS OF FACT

1.  The Veteran has been diagnosed with Crohn's disease and GERD, which affect the digestive system. 

2.  The rating criteria for digestive system disabilities preclude the award of separate ratings for separate digestive disabilities, but rather allow for the highest rating for a service-connected digestive condition that is considered the most severe based on its symptoms. 

3.  The Crohn's disease presents as the predominant digestive disability with persistent abdominal distress with diarrhea. 

4.  The Veteran, as an infantryman during the Vietnam War, was exposed to acoustic noise during in-service combat, and the medical evidence indicates his current bilateral hearing loss is attributable to the in-service noise.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for Crohn's disease, with GERD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323, 7346 (2015).

2.  The criteria of service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently service connected for Crohn's disease.  The basis of this appeal stems from a January 2012 service connection claim for GERD.  In its April 2012 rating decision, the RO granted service connection for GERD as part and parcel of the Veteran's already service-connected Crohn's disease and continued the 30 percent rating in place for Crohn's.   The Veteran submitted letters to VA indicating a desire to have the Crohn's disease and GERD rated separately.  Unfortunately digestive ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7448 inclusive cannot be combined.  In such instances, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher rating where the severity warrants such an increase.  38 C.F.R. § 4.114.  

In evaluating the Crohn's and GERD diseases separately, the Board finds the dominant digestive condition continues to be Crohn's with the level of severity of 30 percent and no higher.   

A.  Crohn's Disease

The rating schedule does not provide a unique Diagnostic Code for Crohn's disease. The Veteran's current rating for Crohn's disease has been assigned by analogy to Diagnostic Code 7323 for ulcerative colitis.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.  Crohn's disease is currently rated as 30 percent.  A 30 percent rating requires a moderately severe disability with frequent exacerbations.  Id.  The next highest 60 percent rating requires a severe disability with numerous attacks a year and malnutrition and the veteran's health only fair during remissions.  Id.  The next and highest rating of 100 percent requires a pronounced disability resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  Id. 

At the 2015 hearing, the Veteran reported that he has not had rectal bleeding for a while, but when he had had bleeding only a small amount was present.  Although he takes medication daily for the Crohn's disease, he continues to have diarrhea.  As a result, when he goes on trips, he must make sure he is near a bathroom.  He also reports minimal weight fluctuations between four to six pounds.  Based on the Veteran's statements alone, the level of disability would not reach either the 60 or 100 percent rating levels.  At most the Veteran describes a moderately severe disability with frequent exacerbations.  Evidence of malnutrition, anemia, general debility, or liver abscess have not been seen throughout the appeal period. 

Despite the Veteran's statements, the Board delved into the record to determine if he had symptoms not described at the hearing.  The Board's review of the record denotes symptoms consistent with the Veteran's testimony throughout the appeal period.  In November 2011, the Veteran underwent an examination to evaluate the severity of his Crohn's disease.  Despite taking sulfasalazine, the Veteran had alternating diarrhea and constipation and bloating.  Based on the symptoms, the examiner described the Veteran's Crohn's disease as a condition with episodes of bowel disturbance with abdominal distress and more or less constant abdominal distress four times in the past 12 months.  No weight loss, malnutrition or other general health effects were noted other than the development of polyps which had been removed.  Based on this November 2011 VA examiner's assessment, the Crohn's condition did not rise to a 60 percent or 100 percent level disability.  

With some intermittent follow ups in 2012, 2013 and 2014, treating professionals at the Lexington, Kentucky VA Medical Center Gastroenterology Clinic noted similar symptoms as seen on the November 2011 examination report, with alternating diarrhea and constipation, and no blood seen in appointments in March 2013 and October 2013, and June 2014, but increased bowel movements on the June 2014 examination.  Without symptoms present that are consistent with a higher rating, as asserted by the Veteran, the Board finds a 30 percent rating and no higher is warranted.   


B.  GERD

GERD is rated under Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, a 10 percent rating is warranted where GERD manifests with two or more of the symptoms for the 30 percent evaluation of less severity.   A 30 percent rating is warranted for GERD that manifests as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The highest schedular rating of 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

At the hearing, the Veteran reported having GERD daily.  He testified that he has GERD symptoms every day and night.  Even though he takes medication sometimes twice a night and elevates his head, he continues to have regurgitation.  When food is regurgitated during his sleep, the Veteran feels as if he is being strangled and will awaken.  After an episode it is hard for the Veteran to go back to sleep and he will usually drink milk or suck on a cough drop to soothe his throat.   

Based on symptoms described by the Veteran and seen in the treating record, the Veteran's GERD would earn no more than a 10 percent rating based on evidence of pyrosis, epigastric distress, regurgitation without pain and without evidence of weight loss, vomiting or anemia, and other symptoms which would be indicative of a more severe condition. 

In the November 2011 VA examination, the examiner diagnosed the Veteran as having moderate hiatal hernia with gastric erythema.  A later VA examination conducted in March 2012 specifically scheduled to assess the severity of the GERD noted that the Veteran experienced persistent recurrent epigastric distress, pyrosis, reflux, regurgitation, and sleep disturbance four or more times a year as a result of this condition lasting less than a day.  Recurrent nausea was also as a symptom occurring four or more times per year lasting less than a day each occurrence.  At the time of the examination, the Veteran was asymptomatic. 

In VA treatment at the Gastroenterology Clinic in December 2011, July 2012, March 2013, October 2013, and June 2012, treating physicians noted that the Veteran had GERD symptoms occurring mostly at night, but noted improvement in symptoms with the addition of new medications to his treatment regimen.  The symptoms identified by the Veteran did not indicate any pain substernal, arm or shoulder pain, or other symptom combinations productive of a severe impairment in health that would be required for ratings above 10 percent.  

Based on the Board's evaluation, the Crohn's disease is the predominant disability.  An evaluation of Crohn's has resulted in a continuation of the 30 percent rating, and no higher.  The Board next evaluated whether a higher rating was warranted on an extraschedular basis.  

C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's service-connected Crohn's disease.  The rating criteria described the symptoms identified by the Veteran including bowel disturbance, diarrhea, and constipation.  Even if all symptoms noted by the Veteran were not listed in the rating criteria, the severity, frequency, and duration of these symptoms would continue to equate to a 30 percent rating and no higher. 

Even if the Board concluded that some or all of the Veteran's symptoms were exceptional, referral to the Director of Compensation Service would not be warranted.  The Veteran has not had marked interference in employment due to Crohn's disease.  The only limitation noted by the Veteran is that he needs to be near a bathroom.  Most, if not all workplaces could make such an accommodation.   Furthermore, the Veteran has had no hospitalizations due Crohn's disease.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with his Crohn's disease with GERD.  Even considering the combined effect of all the Veteran's service connected disabilities would not warrant a higher rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the rating as assigned because the rating criteria are adequate.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).
II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system). 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.   However, 38 U.S.C.A. § 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

At the outset, the Board finds that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385 based on audiogram results from January 2010 and August 2014 VA examinations, both indicating moderate to moderately severe bilateral sensorineural hearing loss.  The most recent August 2014 VA examination, audiogram revealed puretone thresholds in the right ear of 45 dB at 500 Hz, 50 dB at 1000 Hz, 70 dB at 2000 Hz, 85 dB at 3000 Hz, 105 dB at 4000 Hz, 105 dB at 6000 Hz and 90+ dB at 8000 Hz, and in the left ear of 50 dB at 500 Hz, 50 dB at 1000 Hz, 70 dB at 2000 Hz, 95 dB at 3000 Hz, 100 dB at 4000 Hz, 100 dB at 6000 Hz and 90+ dB at 8000 Hz.  Speech discrimination scores were 88 percent in the right ear and 84 percent in the left ear. 

Despite the lack of evidence of bilateral hearing loss during service or within a year of discharge, the Board finds that the Veteran was exposed to noise in service as a combat Veteran.  The Veteran, as an infantryman, was constantly exposed to noise from small and heavy artillery and explosions from grenades and claymore mines.  The Veteran's combat service is corroborated by his receipt of the Air Medal, a medal which was awarded to veterans who flew at least 25 flights where exposure to enemy fire was probable and expected.  The noise exposure testified to by the Veteran is consistent with noise exposure that would be found in a combat zone.  Accordingly, the Board finds the Veteran's statements credible. 

In determining nexus, the Board considered three opinions of record, two opinions from VA examiners and one from a private treating audiologist.  The VA examiners in opinions provided in January 2010 and August 2014 opined that the Veteran's bilateral hearing loss is less likely as not caused by or the result of military noise exposure.  The rationale provided by both relied on the lack of evidence of bilateral hearing loss until several years after discharge and medical literature demonstrating that hazardous noise, as experienced by the Veteran, has an immediate effect on hearing and does not have delayed onset.  The private audiologist opined in an April 2015 opinion that the hearing loss in both ears appears to be service connected.  The audiologist found that the chances are 50 percent or greater that the hearing loss is service related due to the Veteran's duties in the United States Army Infantry division.  The examiner did not provide a rationale. 

In evaluating the opinions, the Board notes that the VA examiners relied on the absence of evidence in making their opinions against service connection.  Notwithstanding these negative opinions, the Board is faced with facts that tend to weigh in favor of the claim.  The only significant noise trauma that the Veteran has had was from his active service.  Even though the Veteran had post-service occupational and recreational noise exposure, he had the benefit of hearing protection.  He had no hearing protection in service.  Furthermore, the Veteran has been consistent in his accounts of worsening hearing since separation, and there is a positive nexus from a private audiologist.  In weighing this positive evidence against the two VA opinions, the Board resolves any benefit of the doubt in the Veteran's favor and grants service connection. 

III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his claims in September 2009 and February 2012 notices.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service, and post-service treatment records.  The Veteran has been presented multiple opportunities for examination of his service-connected digestive conditions and bilateral hearing loss.  The Board finds these examinations to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision.

The Veteran was also provided a hearing with the undersigned Veterans Law Judge (VLJ) in July 2015.  VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, the VLJ must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2015 hearing, the undersigned VLJ specifically addressed the Veteran's claimed service connected and already service connected disabilities by asking the Veteran a series of questions to elicit information as to their etiology and the level of severity.  The VLJ also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether the Veteran had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Since neither the Veteran nor his representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review proceeded without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

A rating in excess of 30 percent for Crohn's disease with gastroesophageal reflux disease (GERD) is denied.  

Service connection for bilateral hearing loss is granted subject to the rules and regulations governing the payment of VA monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


